Case 1:20-cv-22051-JEM Document 1-22 Entered on FLSD Docket 05/15/2020 Page 1 of 10




                           EXHIBIT 19
Case 1:20-cv-22051-JEM Document 1-22 Entered on FLSD Docket 05/15/2020 Page 2 of 10
                                                                                                          US007551625B2


    (12) United States Patent                                                           (10) Patent No.:                US 7,551,625 B2
           Ahn et al.                                                                   (45) Date of Patent:                      Jun. 23, 2009

    (54) METHOD OF SCHEDULING ANUPLINK                                                   7,321,780 B2 *     1/2008 Love et al. .................. 455,522
            PACKET TRANSMISSION CHANNEL INA                                              7.343,487 B2 *    3/2008 Lindqvist et al...         ... 713,162
            MOBILE COMMUNICATION SYSTEM                                                  7,397,790 B2 *    7/2008 Zeira et al. ........      ... 370,352
                                                                                   2003/0013451 A1*        1/2003 Walton ......              ... 455,447
     75                                                                            2003/0105809 A1*        6/2003 Yoshii et al. ................ TO9,203
    (75) Inventors: A.  su
                    im, Seou
                                             s ; Seung
                                                    E.Hwan Song
                                                           Won,
                                                                                   2003/0228865 A1* 12/2003
                                                                                   2004/0042435 A1
                                                                                                            Terry ................ ... 455,422.1
                                                                                                     3/2004 Soomro et al. .............. 370,338
                         Gyeonggi-do (KR)                                          2004f00711 15 A1        4/2004 Earnshaw et al. ........... 370/335
                                                                                   2005.0025 100 A1*       2, 2005 Lee et al. .......        ... 370,335
    (73) Assignee: LG Electronics Inc., Seoul (KR)                                 2005/0207359 A1* 9/2005 Hwang et al. .....                ... 370,278
                                                  -                                2007/0011334 A1*        1/2007 Higgins et al. .............. 709,227
    (*) Notice:          Subject to any disclaimer, the term of this
                         patent is extended or adjusted under 35                               FOREIGN PATENT DOCUMENTS
                         U.S.C. 154(b) by 701 days.                               CN                1328759           12/2001
                                                                                  CN                1379600           11, 2002
    (21) Appl. No.: 11/097,011                                                    WO           WO99/41918              8, 1999
    (22) Filed:          Mar. 31, 2005                                                              OTHER PUBLICATIONS
                                         O    O                                   Siemens: "Node B controlled rate scheduling by fast UE transmission
    (65)                Prior Publication Data                                    power limitation”, R1-030791, TSG-RAN WG1#33 online), Aug.
            US 2005/022O116A1      Oct. 6, 2005                                   25, 2003.
                                                                                  Motorola, et al: "Node B controlled Time and Rate Scheduling”.
    (30)              Foreign Application Priority Data                           R1-030592, TSG-RAW WG1 #32 online, May 19, 2003.
      Apr. 2, 2004         (KR) ...................... 10-2004-0022960            * cited by examiner
    (51) Int. Cl                                                                  Primary Examiner Thong HVu
                 we                                                               (74) Attorney, Agent, or Firm—McKenna Long & Aldridge
            H04L 2/28               (2006.01)                                     LLP
    (52) U.S. Cl. .................................... 370/395.4; 370/278
    (58) Field of Classification Search ................. 370/395,                (57)                      ABSTRACT
                                           370/338,346,335; 709/227
         See application file for complete search history.                        A method of scheduling an uplink packet transmission chan
                                                                                  nel in a mobile communication system is disclosed. The
    (56)                    References Cited                                      method of scheduling includes determining a scope of user
                      U.S. PATENT DOCUMENTS                                       equipments (UES) to be applied to a scheduling assignment
                                                                                  for Scheduling the uplink packet transmission channel, and
           5,526,357 A : 6/1996 Jandrell ...................... 370,346           transmitting the scheduling assignment to the user equip
           33 A ck                      S. al - - -           - - - - 2.i         ments included in the determined scope, wherein the sched
           6.452,915 B1* 9/2002   R            370,338                            uling assignment includes an identifier for identifying the
           6,654,377 B1 1/2003 ENaket al...370,395.4                              Scope of the user equipments and scheduling contents for
           6oos347 B2B /2006 Bodineral...I. 455,4563                              carrying information applicable to the scheduling assign
           7,013,143 B2 * 3/2006 Love et al. .................. 455,450           ment.
           7.209,749 B2 * 4/2007 Kwak et al. .............. 455,452.2
           7,236,738 B2 * 6/2007 Settle ........................ 455,301                          42 Claims, 3 Drawing Sheets



                                                            Determine       S31
                                                            RoT walue




                                                      S38
                                                                              Group of
                                                                                  UES
Case 1:20-cv-22051-JEM Document 1-22 Entered on FLSD Docket 05/15/2020 Page 3 of 10


    U.S. Patent         Jun. 23, 2009   Sheet 1 of 3                         US 7,551,625 B2


                                        QUIQ                QUI!




                                                                    [ B-WS
                                                                    I–UWS
                                                                    UWS
                                                                    IWS
                                                                    ZWS
                                                                    IVS
                                                                    QVS
                                                                    .
                                                                    T9–VS
                                                                    ...
                                                   ·[?-E|L-|]I-J0
Case 1:20-cv-22051-JEM Document 1-22 Entered on FLSD Docket 05/15/2020 Page 4 of 10


    U.S. Patent             Jun. 23, 2009      Sheet 2 of 3             US 7,551,625 B2




                                             FIG. 2


                                                      SA-all
               SA SASSA-Node
                       an
                      sa’
                             B2
                            x,(27 S.   Y -       -1
                                                      7-SA
                                                              w               ra
                    SAry S.K - SA SA-G2                                            UEn
                                 X                       SSXSA
                             SA                                   N
                            M                                         UEn-1
Case 1:20-cv-22051-JEM Document 1-22 Entered on FLSD Docket 05/15/2020 Page 5 of 10


    U.S. Patent         Jun. 23, 2009     Sheet 3 of 3       US 7,551,625 B2




                                        FIG. 3
Case 1:20-cv-22051-JEM Document 1-22 Entered on FLSD Docket 05/15/2020 Page 6 of 10


                                                        US 7,551,625 B2
                                  1.                                                                   2
            METHOD OF SCHEDULING ANUPLINK                                 mobile communication system that Substantially obviates one
            PACKET TRANSMISSION CHANNEL INA                               or more problems due to limitations and disadvantages of the
             MOBILE COMMUNICATION SYSTEM                                  related art.
                                                                             An object of the present invention is to provide a method of
      This application claims the benefit of Korean Application           scheduling an uplink packet transmission channel in a base
    No. P2004-22960, filed on Apr. 2, 2004, which is hereby               station of a mobile communication system.
    incorporated by reference.                                               Another object of the present invention is to provide a
                                                                          method scheduling an uplink packet transmission channel to
              BACKGROUND OF THE INVENTION                                 efficiently deal with communication traffic congestion prob
                                                                     10   lems.
      1. Field of the Invention                                              A further object of the present invention is to provide a
       The present invention relates to a method of scheduling in         method of scheduling an uplink packet transmission channel
    wireless packet communication system, and more particu                to transmit scheduling assignment, not only to individual user
    larly, to a method of scheduling uplink packets in wireless           equipments, but also to a group of user equipments and/or to
    communication system. Although the present invention is          15   all user equipments.
    Suitable for a wide Scope of applications, it is particularly            Additional advantages, objects, and features of the inven
    Suitable for transmitting scheduling information to specified         tion will be set forth in part in the description which follows
    groups of subscribers or to all subscribers.                          and in part will become apparent to those having ordinary
      2. Discussion of the Related Art                                    skill in the art upon examination of the following or may be
      With increasing demand in speed and size of uplink trans            learned from practice of the invention. The objectives and
    mission, methods of high-speed packet communication dur               other advantages of the invention may be realized and
    ing the uplink from a mobile device to a base station are             attained by the structure particularly pointed out in the written
    widely being discussed. E-DCH (Enhanceduplink Dedicated               description and claims hereofas well as the appended draw
    CHannel) of 3GPP WCDMA (3" Generation Partnership                     ings.
    Project, Wideband Code Division Multiple Access) is an           25      To achieve these objects and other advantages and inaccor
    example of one of the methods being discussed.                        dance with the purpose of the invention, as embodied and
       The E-DCH incorporates existing methods such as uplink             broadly described herein, a method of scheduling an uplink
    packet scheduling from Node B (base station) in the 3GPP              packet transmission channel in a base station is provided. In
    WCDMA uplink DCH (Dedicated CHannel) and HARQ                         the method of scheduling an uplink packet transmission chan
    (Hybrid Automatic Retransmission reCuest) in the Physical        30   nel, a scope of user equipments (UES) of a scheduling assign
    Layer (PHY) to increase the efficiency of uplink transmis             ment for Scheduling the uplink packet transmission channel is
    sion. Through efficient construction of scheduling assign             determined. Furthermore, the scheduling assignment to user
    ment from Node B, the system processing rate is increased.            equipments included in the determined scope is transmitted.
       Node B controlled scheduling is one of the methods that is         Also, the scheduling assignment includes an user equipment
    applicable to the existing 3GPP WCDMA E-DCH. Accord              35   identifier which identifies the scope of the user equipments,
    ing to current discussions on standards, techniques such as           and Scheduling contents for carrying information applicable
    Time Division Multiplex (TDM), Code Division Multiplex                to the scheduling assignment.
    (CDM), or time and code division multiplex can be used to                In another aspect of the present invention, a method of
    transmit Node B scheduling assignment (Similar to High                scheduling an uplink packet transmission channel in an user
    Speed Downlink Packet Access (USDPA)). If any of the three       40   equipment (UE) is provided. In the method of Scheduling an
    techniques are used, scheduling assignment transmitted to             uplink packet transmission, The UE receives a scheduling
    each user equipment (UE) contains at least UE classification          assignment transmitted from a base station. Also, the sched
    identification (UEID) and the contents of scheduling assign           uling assignment includes an user equipment identifier which
    ment.                                                                 identifies a scope of user equipments for the scheduling
       Each UE inspects the downlink channel which is used to        45   assignment. In addition, the scheduling assignment includes
    transmit scheduling assignment via UE ID. If the UE ascer             scheduling contents for carrying information applicable to
    tains that the scheduling assignment transmitted as a part of         the scheduling assignment and for transmitting packets
    UEID is correctly addressed, the UE acquires the contents of          through the uplink packet transmission channel according to
    the scheduling assignment. According to the scheduling                the scheduling assignment.
    assignment, the UE starts, terminates, or holds transmission.    50      It is to be understood that both the foregoing general
    Since the scheduling assignment is transmitted from Node B            description and the following detailed description of the
    to each UE, a Substantial amount of time is required to trans         present invention are exemplary and explanatory and are
    mit the same scheduling assignment to a specified group of            intended to provide further explanation of the invention as
    UES or to all the UES.                                                claimed.
       As discussed above, scheduling assignments are indepen        55
    dently transmitted using time division, code division, or time                BRIEF DESCRIPTION OF THE DRAWINGS
    code division techniques to each UE. Consequently, a prob
    lem arises in transmitting scheduling assignments to a                   The accompanying drawings, which are included to pro
    specified group(s) of UEs or to all the UEs in the PHY. In            vide a further understanding of the invention and are incor
    addition, transmitting using Such techniques to individual UE    60   porated in and constitute a part of this application, illustrate
    causes traffic congestion due to Sudden increase in uplink            embodiment(s) of the invention and together with the descrip
    traffic in the PHY and cannot be dealt with quickly.                  tion serve to explain the principle of the invention. In the
                                                                          drawings;
                SUMMARY OF THE INVENTION                                     FIG. 1 shows scheduling assignment channels allocated
                                                                     65   along a timeline;
      Accordingly, the present invention is directed to a method             FIG. 2 illustrates grouped scheduling assignment chan
    of Scheduling an uplink packet transmission channel in a              nels; and
Case 1:20-cv-22051-JEM Document 1-22 Entered on FLSD Docket 05/15/2020 Page 7 of 10


                                                           US 7,551,625 B2
                                   3                                                                       4
       FIG.3 is a flowchart for determining a method of transmit             another UE identifier for following a scheduling assignment
    ting a scheduling assignment.                                            forwarded by another UE in the shared channel. Such for
                                                                             warding of Scheduling assignment can reduce and minimize
        DETAILED DESCRIPTION OF THE INVENTION                                transmission in the channel between Node B and UE(s). A
                                                                             number of identifiers an UE can possess is not limited to two
       Reference will now be made in detail to the preferred                 identifiers as explained above but can have many more for
    embodiments of the present invention, examples of which are              various purposes.
    illustrated in the accompanying drawings. Wherever pos                      For example, continuing from the previous example, after
    sible, the same reference numbers will be used throughout the            the UEs receive and decodes the scheduling assignment trans
    drawings to refer to the same or like parts.                        10   mitted from Node B which is directed to UE4, the UE4 is
       Although the preferred embodiment of the present inven                further instructed to transmit the scheduling assignment to all
    tion relates to an E-DCH, the present invention can be applied           UEs in the shared channel, i.e., UE1, UE2, UE3, and UE4.
    to Voluntary wireless packet communication system.                       This time, the scheduling assignment is not from Node B but
       An Enhanced Absolute Grant Channel (E-AGCH) is a                      from another UE which received the initial assignment. Upon
    downlink channel used by a base station (Node B) to send a          15   receipt of the scheduling assignment from UE4, all the UEs in
    scheduling command to an user equipment (UE). In other                   the shared channel would receive and decode the assignment,
    words, Node B transmits a command as to how much trans                   as did with the assignment from Node B. Here, the scheduling
    mission power or a level of data rate transmission an UE is              assignment has identified UE1, UE2, and UE4 to follow. By
    permitted to transmit. This is also known as uplink scheduling           having another UE identifier in each UE, Node B can direct
    assignment or scheduling assignment.                                     the scheduling assignment intended for multiple UEs to a
      Under E-AGCH, each frame of the downlink transmission                  single UE and have that UE further transmit to other intended
    from Node B of scheduling assignment includes UE identifier              UES So as to minimize transmission of the same scheduling
    (UEID) and scheduling content. The UEID is used to identify              assignment.
    the receiving UE of the scheduling assignment for an uplink                Under Enhance         Relative    Grant Access       Channel
    packet transmission.                                                25   (E-RGCH), unlike E-AGCH, Node B has a pre-allocated
       The scheduling content includes various information Such              channel of transmission, and the scheduling assignment is
    as Scheduled power, duration, and priority. The scheduled                transmitted accordingly. In E-RGCH, the scheduling assign
    power, also referred to as rate, defines a maximum amount of             ment is comprised of at least 1 bit, and ID is not transmitted as
    power that can be allotted for transmission of the uplink                part of the transmission packet information. Subsequently,
    packet transmission. Furthermore, duration refers to how            30   the UE receiving the scheduling assignment via the pre-allo
    long the scheduling assignment remains effective in each UE              cated channel reads and follows the assignment. For example,
    while priority refers to a certain limitation assigned to the            assuming there are four UEs (UE1-UE4), Node B transmits a
    uplink packet transmission. For example, if Node B transmits             scheduling assignment, which applies only to UE1, to only
    a scheduling assignment to UE1 with priority of C, where the             UE1. Because the transmission channels are pre-allocated,
    order of alphabet starting with A indicating the highest prior      35   transmissions to the remaining UEs are not made.
    ity of transmission, UE1 transmits when it is its time to                   In addition, E-RGCH is not limited to transmitting sched
    transmit. In other words, UE1 transmits when it is time for              uling assignment to a single UE at a time. Under E-RGCH, it
    UEs having priority C to transmit. Each scheduling assign                is possible to pre-allocate a plurality of channels to transmit a
    ment can also include any combination of information Such as             same scheduling assignment to a plurality of UES. For
    UE ID, scheduled power, and priority or UE ID, scheduled            40   example, continuing from the previous example, if Node B
    power, and duration.                                                     has pre-allocated channels 1 and 2 which apply to UE1 and
       In E-AGCH, scheduling assignment(s) can be transmitted                UE2, respectively, to transmit the same scheduling assign
    from Node B via shared channel(s) to an UE, group(s) of UEs,             ment, the same scheduling assignment would then be trans
    or all the UES. The transmitted Scheduling assignment is then            mitted only to UE 1 and UE2 and not to other UEs (UE3 and
    shared by all the UEs. In E-AGCH, the UEs of the shared             45   UE4). Only UE1 and UE2 would receive and follow the
    channel receive and decode the transmitted Scheduling                    scheduling assignment.
    assignment. After receipt and decoding of the scheduling                   As discussed above, the differences between E-AGCH and
    assignment by the UEs of the shared channel, based on the UE             E-RGCH is clear. Under E-AGCH, a scheduling assignment
    ID included in a transmission packet of the scheduled assign             is received by all UEs in a shared channel regardless to which
    ment, the scheduled assignment is followed by the UE(s)             50   UE the scheduling assignment is directed. However, the
    whose ID corresponds to the ID(s) of the transmission. For               scheduling assignment would apply only to the UEs having
    example, assuming there are four UEs (UE1-UE4), Node B                   the IDs corresponding to the IDS designated in the scheduling
    transmits via a shared channel a scheduling assignment,                  assignment. Under E-RGCH, the transmission channel(s) are
    which applies only to UE1, to all four UEs. All four UEs                 pre-allocated by Node B, and only the UE(s) of the pre
    receive, decode, and identify to which UE(s) the transmission       55   allocated channel(s) would receive the scheduling assign
    is directed. In the transmission, in the packet of the scheduling        ment(s). The UE(s) not having been pre-allocated by Node B
    assignment would contain an UEID that corresponds only to                would not receive the scheduling assignment(s).
    the ID of UE1. Therefore, the scheduling assignment would                   An embodiment of the present invention will be further
    be followed only by UE1 and not by any other UEs. This                   explained with respect to E-AGCH. Node B utilizes various
    example could also apply to groups of UES.                          60   transmission techniques such as code division, time division,
      In addition, under E-AGCH, each UE can have more than                  and code-time division methods to transmit scheduling
    one UE identifier. Here, each UE can have an identifier for a            assignment to UES via scheduling assignment channels (Ch
    scheduling assignment directed to the corresponding UE, and              1-Ch-n). The scheduling assignment includes contents and
    another identifier for a scheduling assignment forwarded by              UEIDs of each UE, UE IDs of specified group(s), oran UE
    another UE which received the initial scheduling assignment         65   ID that applies to all the UEs uniformly. More specifically,
    from Node B. In other words, an UE identifier for following              scheduling content refers to the command transmitted from
    a scheduling assignment transmitted from Node B as well as               Node B to UEs which include information such as packet
Case 1:20-cv-22051-JEM Document 1-22 Entered on FLSD Docket 05/15/2020 Page 8 of 10


                                                           US 7,551,625 B2
                                   5                                                                         6
    transmission power (Tx Power), Transmit Format Combina                   channel can transmit individual scheduling assignment as
    tion (TFC), packet transmission time. As explained above,                well as different sets of groups of scheduling assignments and
    UEID is an identifier used to identify an UE or a group of UEs           the all the scheduling assignments grouped as one. In other
    for transmitting scheduling assignment.                                  words, different types of scheduling assignments are trans
       The operation of Node B in determining the scheduling                 mitted at different times.
    assignment for UE(s) is as follows. At each transmit time                   As presented in FIG. 1, Ch-1-Ch-n are, for example,
    interval (TTI), Node B determines the status of the uplink               orthogonal variable spreading factor (OVSF) code channels.
    packet transmission channel. To accomplish this, various                 In particular, n represents number of UEs capable of perform
    techniques can be employed Such as Signal-to-Noise Ratio                 ing simultaneous decoding operation. Furthermore, SAi
    (SNR), Signal-to-Interference-plus-Noise Ratio (SINR) and           10   (i-1-n) represents scheduling assignment transmitted to i'
    Rise over Thermal noise (RoT). For example, RoT can be                   UE, SA-Gi (i-1-k) represents scheduling assignment trans
    used to determine the uplink channel status. Here, Node B                mitted to i' group of UEs, and SA-all represents scheduling
    determines the RoT value based on the status of the uplink               assignment transmitted to all the UES.
    channel. The determined RoT value is then compared to at                    FIG. 2 shows transmitting scheduling assignments to UES
    least one critical value. A critical value is set in a manner not
                                                                        15
                                                                             as multiple groups or as a group consisting all the UES. As
    to exceed a maximum RoT value permitted in the communi                   discussed above, based on the noise/interference of the uplink
    cation system. Based on whether the determined RoT value                 packet transmission channel as determined by Node B, the
    exceeds the critical value, Node B determines whether to                 scheduling assignment commands the uplink packet trans
    transmit Scheduling assignment to each UE, group(s) of UEs,              mission.
    or all the UEs. Although one critical value was used in the                 As shown in FIG. 2, Node B can transmit scheduling
    above example, a plurality of critical values can be used to             assignments to n number of UEs in groups as indicated by
    determine the method of transmitting scheduling                          SA-G1 and SA-G2. At the same time, Scheduling assign
    assignment(s). Moreover, as discussed above, a method of                 ments can be transmitted to all UEs simultaneously as indi
    determining the uplink channel status is not limited to using            cated by SA-all. In transmitting scheduling assignments, spe
    RoT, and other methods can be used.                                      cific UEID(s) directed for specific group(s) of UEs or for all
      In FIG. 3, an example having two critical values (RoT,            25   UEs are transmitted along with Scheduling contents.
    RoT, except RoT,>RoT) are used to further explain                           It is possible to transmit Scheduling assignment to all the
    scheduling assignment. The first step (S31) begins by first              UES using a separate or different channel than the channels
    determining RoT value at every TTI of scheduling assign                  used to transmit scheduling assignments to each UEs sepa
    ment. The RoT value can be defined by calculating the power              rately or to specific groups of UES.
    of receiving signals over thermal noise in the base station.        30
                                                                                It is also possible to include in the scheduling assignmenta
    After the RoT value is determined, the determined RoT value
    is compared with the RoT value (S32). Usually, the RoT                   command which grants or denies packet transmission. In
    value corresponds to noise/interference, hence when the                  other words, Node B determines either to grant or deny packet
    noise/interference is low, the RoT value becomes large since             transmission depending on the status of channels. Subse
    the thermal noise compared to the power of receiving signal is      35
                                                                             quently, traffic congestion in the channels and shortage of
    small. On the contrary, if the noise/interference is high, the           resources can be alleviated, promoting efficiency of the entire
    RoT value becomes small since the thermal noise compared                 system.
    to the power of receiving signal is large.                                  It will be apparent to those skilled in the art that various
       If the determined RoT value is larger or equal than the               modifications and variations can be made in the present
    RoT value (RoT2RoT, ), which denotes low noise/inter                40
                                                                             invention without departing from the spirit or scope of the
    ference, a scheduling assignment is transmitted to each UE               inventions. Thus, it is intended that the present invention
    (S33). When the transmission of scheduling assignment is                 covers the modifications and variations of this invention pro
    made, the UEID is used to define the receiving UE, and the               vided they come within the scope of the appended claims and
    scheduling contents are used to transmit command for the UE              their equivalents.
    to follow.
       If the determined RoT value is larger than RoT value, the        45
                                                                               What is claimed is:
    determined RoT value is then compared to the RoT value.                    1. A method of scheduling an uplink packet transmission
    Since it was determined in the previous step that the deter              channel in a base station, the method comprising:
    mined RoT value is larger than RoT, Node B determines if                   transmitting a scheduling assignment in an Enhanced
    the determined RoT value is smaller than or equal to the value
    of RoT (RoTsRoT<RoT) (S34). If so, the determined                   50        Absolute Grant Channel (E-AGCH), wherein the con
    RoT value is Smaller than RoT, value but larger or equal to                   tents of the scheduling assignment comprise an identi
    than RoT value. In Such a case, the scheduling                                fier associated with a plurality of UE, and,
    assignment(s) is/are transmitted to a group or groups of UEs,              receiving an uplink data packets on an Enhanced Uplink
    containing the UEID and the scheduling contents (S35). The                    Dedicated Channel (E-DCH) according to the contents
    UE group IDs allow the UEs of the group to identify a sched         55
                                                                                  of the scheduling assignment.
    uling assignment directed to them as a group. The UE group                 2. The method of claim 1, wherein the scheduling assign
    IDS can be pre-established using various techniques between              ment contents further comprise information related to the the
    Node B and the UES.                                                      transmission of the uplink data packets and wherein two
      If the determined RoT value is smaller than RoT                        identifiers are allocated to at least one UE.
    (RoT<RoT), which denotes high interference, therefore               60     3. The method of claim 2, wherein the status of the E-DCH
    the low RoT value, the same scheduling assignment, includ                is determined as a function of a Rise over Thermal (RoT)
    ing scheduling contents and an UEID, is transmitted to all the           value.
    UEs (S36). Using RoT value is one of many methods of
    determining the status of the uplink packet transmission                   4. The method of claim 3, wherein the RoT value is com
    channel. As mentioned above, other techniques such as SNR                pared to at least one pre-selected value.
    and SINR can also be used.                                          65     5. The method of claim 4, wherein the scheduling assign
      FIG. 1 shows a numerous scheduling assignment channels                 ment is transmitted to each of the plurality of UE if the RoT
    during different time frames per each channel. Here, each                value is greater than or equal to the pre-selected value.
Case 1:20-cv-22051-JEM Document 1-22 Entered on FLSD Docket 05/15/2020 Page 9 of 10


                                                        US 7,551,625 B2
                                   7                                                                     8
       6. The method of claim 4, wherein the scheduling assign              a base station transmitting a scheduling assignment in an
    ment is transmitted to each of the plurality of UE if the RoT              Enhanced Absolute Grant Channel (E-AGCH) for
    value is less than the pre-selected value and greater than or              scheduling an Enhanced Uplink Dedicated Channel
    equal to a second pre-selected value.                                      (E-DCH):
       7. The method of claim 4, wherein the scheduling assign       5      a plurality of user equipment (UE) receiving the scheduling
    ment is transmitted to each of the plurality of UE if the RoT              assignment, wherein the content of the scheduling
    value is less than the pre-selected value.                                 assignment includes an identifier associated with each of
       8. The method of claim 7, wherein the scheduling contents               the plurality of UE, and transmitting packets through the
    include a priority transmission command for the E-DCH.                     E-DCH according to the scheduling assignment.
       9. The method of claim 2, wherein the scheduling contents     10     24. The method of claim 23, wherein the scheduling
    include a scheduled power command for assigning a specified           assignment comprises scheduling contents relating to the the
    amount of power for the E-DCH.                                        E-DCH and one or two identifiers allocated to each UE.
       10. The method of claim 2, wherein the scheduling con                 25. The method of claim 24, wherein the scheduling con
    tents include a duration command for determining a length of          tents include a scheduled power command for assigning a
    period the scheduling assignment remains effective.              15   specified amount of power for the E-DCH.
       11. The method of claim 1, further comprising:                        26. The method of claim 24, wherein the scheduling con
       determining the status of the E-DCH; and                           tents include a duration command for determining a length of
       determining whether the scheduling assignment is associ            period the scheduling assignment remains effective.
          ated with each of the plurality of UE according to the             27. The method of claim 24, wherein the scheduling con
         status of the E-DCH.                                             tents include a transmission priority command associated
      12. The method of claim 1, wherein the scheduling assign            with the E-DCH.
    ment includes a command granting or denying transmission                28. The method of claim 23, further comprising:
    in the E-DCH.                                                           determining the status of the E-DCH; and
       13. The method of claim 1, whereintransmitting the sched             determining whether the scheduling assignment is associ
    uling assignment comprises:                                      25       ated with each of the plurality of UE according to the
      transmitting the scheduling assignment to the plurality of               status of the E-DCH.
         UE via a shared channel in the E-AGCH, wherein the                 29. The method of claim 23, wherein the status of the
         Scheduling assignment is received and decoded by each            E-DCH is based on a Rise over Thermal (RoT) value.
         of the plurality of UE.                                            30. The method of claim 29, wherein the RoT value is
      14. The method of claim 1 further comprising:                  30   compared to at least one pre-selected value.
      transmitting a scheduling assignment to a specific UE                 31. The method of claim 30, wherein the scheduling
         according to a pre-allocated transmission channel in an          assignment is transmitted to each UE if the RoT value is
         Enhanced Relative Grant Channel, wherein the specific            greater than or equal to the pre-selected value.
         UE corresponds with the pre-allocated transmission                 32. The method of claim 30, wherein the scheduling
         channel.                                                    35   assignment is transmitted to each UE if the RoT value is less
       15. The method of claim 14, wherein the scheduling                 than the pre-selected value but greater than or equal to a
    assignment can be transmitted to a plurality of UE according          second pre-selected value.
    to a corresponding plurality of pre-allocated transmission              33. The method of claim 30, wherein the same scheduling
    channels.                                                             assignment is transmitted to each UE if the RoT value is less
      16. A method of scheduling an uplink packet transmission       40   than the pre-selected value.
    channel for user equipment (UE), the method comprising:                 34. The method of claim 23, wherein the scheduling
      receiving a scheduling assignment in an Enhanced Abso               assignment includes a command granting or denying trans
         lute Grant Channel (E-AGCH), wherein the scheduling              mission for the E-DCH.
         assignment comprises an identifier for a plurality of UE:          35. The method of claim 23, wherein transmitting the
      acquiring the contents of the scheduling assignment; and,      45   scheduling assignment comprises:
      transmitting an uplink data packet on an Enhanced Uplink              transmitting the scheduling assignment to the plurality of
         Dedicated Channel (E-DCH) according to the contents                   UE via a shared channel in the E-AGCH, and wherein
         of the scheduling assignment.                                         the scheduling assignment is received and decoded by
      17. The method of claim 16, wherein one or two identifiers               each UE.
    are allocated to each UE.                                        50     36. The method of claim 23 further comprising:
       18. The method of claim 16, wherein the scheduling con               transmitting the scheduling assignment to a specific UE
    tents include a scheduled power command for assigning a                    according to a pre-allocated transmission channel in an
    specified amount of powerfor the uplink packet transmission.               Enhanced Relative Grant Channel, wherein the specific
       19. The method of claim 16, wherein the scheduling con                  UE corresponds with the pre-allocated transmission
    tents include a duration command for determining a length of     55        channel.
    period the scheduling assignment remains effective.                     37. The method of claim 36, wherein the scheduling
       20. The method of claim 16, wherein the scheduling con             assignment can be transmitted to a plurality of UE according
    tents include a transmission priority command for the                 to corresponding plurality of pre-allocated transmission
    E-DCH.                                                                channels.
      21. The method of claim 16, wherein the scheduling             60     38. The method of claim 23, wherein at least one UE
    assignment includes a command granting or denying trans               identifier applies to a plurality of UE of a shared channel in an
    mission in the E-DCH.                                                 Enhanced Absolute Grant Channel.
      22. The method of claim 16, wherein each UE of a shared               39. A method of scheduling a plurality of uplink packet
    channel in the E-AGCH has at least one UE identifier.                 transmission channels for a corresponding plurality of user
       23. A method of scheduling an uplink packet transmission      65   equipment (UE), the method comprising:
    channel in a mobile communication system, the method com                receiving a scheduling assignment in an Enhanced Abso
    prising:                                                                   lute Grant Channel (E-AGCH), wherein the content of
Case 1:20-cv-22051-JEM Document 1-22 Entered on FLSD Docket 05/15/2020 Page 10 of 10


                                                       US 7,551,625 B2
                                                                                               10
        the scheduling assignment includes an identifier associ       41. The method of claim 40, wherein the content of the
         ated with a plurality of UE; and,                          scheduling assignment further includes a transmission prior
      transmitting an uplink data packet on an Enhanced Uplink      ity command for the E-DCH.
         Dedicated channel (E-DCH) in accordance with the con         42. The method of claim 40, wherein the content of the
        tent of the scheduling assignment.
      40. The method of claim 39, wherein the content of the        scheduling assignment further includes a command granting
    scheduling assignment includes information relating to          or denying transmission in the E-DCH.
    uplink transmission, and whereintwo identifiers are allocated
    to at least one UE.
